2 N.Y.3d 753 (2004)
LOCAL GOVERNMENT ASSISTANCE CORPORATION et al., Appellants-Respondents,
v.
SALES TAX ASSET RECEIVABLE CORPORATION et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Submitted March 29, 2004.
Decided April 1, 2004.
Motion by Bank of New York as Successor Trustee under the Local Government Assistance Corporation Bond Resolutions for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed.
Judge R.S. SMITH taking no part.